UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD BEST, ;
‘CIVIL ACTION NO. 3:19-CV-1599
Plaintiff, ;
V. ;
(JUDGE MARIANI)
S.C.I. HUNTINGDON, et al., ‘(Magistrate Judge Saporito)
Defendants.
ORDER
Background of this Order:

On October 9, 2019, Magistrate Judge Saporito issued a Report and
Recommendation (Doc. 11) concerning the above-captioned matter. He recommended that
Plaintiffs Complaint (Doc.1) be dismissed without prejudice for failure to state a claim and
that Plaintiff be granted leave to file an amended complaint. (Doc. 11 at 18-19.) Plaintiff's
document titled “Complaint” (Doc. 13) was docketed in this Court on October 21, 2019. The

Court will accept this filing as the amended complaint contemplated in the R&R (Doc. 11 at

AND NOW, THIS __/ er DAY OF NOVEMBER 2019, upon review of

Magistrate Judge Saporito’s Report and Recommendation (R&R) (Doc. 11) for clear error or

18).

manifest injustice, IT S HEREBY ORDERED THAT:

1. The R&R (Doc. 11) is ADOPTED for the reasons set forth therein;

 
2. Plaintiffs Complaint (Doc. 1) is DISMISSED without prejudice;
3. Plaintiff's “Complaint” (Doc. 14) is accepted as the amended complaint contemplated
in the R&R (Doc. 11 at 18):

4. This matter is REMANDED to Magistrate Judge Saporito for further proceedings.

=

VT VWUAMAWaAM
Robert D. Mariani
United States District Judge
